Exhibit 10.2








CONSULTING AGREEMENT
This Consulting Agreement (the “Agreement”), effective as of August 30, 2019
(the “Effective Date”), is made between Care.com, Inc. (“Care.com”) and the
person/entity set forth on the signature page hereto (“Consultant”).
1.    SERVICES AND PAYMENT.
a.    Engagement.  Subject to the terms and conditions of this Agreement,
Care.com retains Consultant, and Consultant hereby agrees to perform for
Care.com, certain services as set forth on Exhibit A attached hereto (the
“Services”). Consultant represents and warrants that she/he has the requisite
skill, experience, and resources to perform the Services, and that the Services
will be performed in a timely and professional manner consistent with industry
standards and the terms set forth on Exhibit A, exercising due skill and care.
b.    Fees.  In exchange for the full, prompt and satisfactory performance of
all Services to be rendered hereunder, Care.com shall provide Consultant, as
full and complete compensation for the Services, upon receipt of timesheets or
other appropriate documentation in accordance with Care.com’s normal business
practices, compensation in the form and upon such terms as set forth on Exhibit
A.


2.    TERM AND TERMINATION.  This Agreement commences on the Effective Date and
will remain in effect until the earlier of the expiration date set forth on
Exhibit A (the “Expiration Date”) and the date the Agreement is terminated
pursuant to the terms hereof (the “Term”). Either party may terminate this
Agreement in the event the other party materially breaches this Agreement, and
fails to cure such breach within thirty (30) days after written notice of the
breach by the non-breaching party. Such notice shall, in reasonable detail,
specify the nature of the breach.  Upon any termination of this Agreement,
Care.com shall only be obligated to pay the fees and expenses or other
consideration incurred through the date of termination. Unless otherwise
specified on Exhibit A, upon termination of a fixed fee project, the parties
shall mutually agree on what portion of the Services were actually completed by
Consultant through the date of termination, and the fees owed by Care.com shall
be equal to that portion of the fixed fee.


3.    INDEPENDENT CONTRACTOR.  It is expressly understood and agreed that
Consultant's relationship to Care.com will be that of an independent contractor.
Neither this Agreement nor the Services to be rendered hereunder shall for any
purpose whatsoever or in any way or manner create any employer-employee
relationship between Care.com and Consultant. Accordingly, Consultant shall have
sole and exclusive responsibility for the payment of all federal, state and
local income taxes, for all employment and disability insurance and for Social
Security and other similar taxes with respect to any compensation provided by
Care.com hereunder. Consultant shall assume and accept all responsibilities
which are imposed on independent contractors by any statute, regulation, and
rule of law or otherwise. Consultant is not authorized to bind Care.com or to
incur any obligation or liability on behalf of Care.com except as expressly
authorized by Care.com in writing.


4.    OWNERSHIP.  
a.    Proprietary Rights.  Consultant acknowledges and agrees that all output
and work product resulting from the provision of Services, including, without
limitation, any documentation and notes associated therewith (“Deliverables”)
are and shall be deemed to be owned exclusively by Care.com. Accordingly,
Consultant agrees to assign and hereby assigns to Care.com all right, title, and
interest in and to such Deliverables, including without limitation, all rights
therein under any applicable copyrights, trademarks, patents, trade secrets and
other intellectual property rights without the necessity of further
consideration. Consultant shall, at Care.com’s request, reasonably assist
Care.com to establish its ownership of the Deliverables, and secure, maintain
and defend for Care.com's benefit all copyrights, trademarks, patents, trade
secrets and other intellectual property rights in and to the Deliverables. If
Care.com is unable for any reason to secure Consultant’s action to do the
foregoing, then Consultant irrevocably appoints Care.com and its agents as
Consultant’s attorney in fact to do so.


5.    RESTRICTIONS ON THE DISCLOSURE OF PROPRIETARY INFORMATION.  


Care.com, Inc. Proprietary and Confidential © 2019. All rights reserved.



--------------------------------------------------------------------------------







a.    Proprietary Information.  For purposes of this Agreement, the term
"Proprietary Information" shall mean all proprietary or confidential knowledge
and information which Consultant has previously acquired or may acquire as a
result of, or in connection with, his or her relationship with Care.com
concerning Care.com's business, operations, strategic planning, research and
development activities, current or proposed products or services, product
designs, trade secrets, competitive business information, patents, patent
rights, inventions, technology, copyrights, software (including, without
limitation, source code, object code and firmware), improvements, applications,
processes, services, cost and pricing policies, marketing plans, strategies,
forecasts, non-public information about employees, such as contact information,
job duties and descriptions, compensation and performance, contacts at or
knowledge of customer or prospective customers of Care.com and client, customer
and contact lists and including without limitation (i) information in the form
of diagrams, schematics, notes, scientific data and memoranda and (ii)
information relating to methods, know-how and techniques. Notwithstanding the
foregoing sentence, such Proprietary Information does not include information
(1) that is or becomes part of the public domain through no fault of Consultant,
or (2) that was previously known by Consultant without knowledge or reason to
know of any confidentiality obligation owed to Care.com with respect thereto, or
(3) that was independently developed by Consultant without using Care.com’s
Proprietary Information.
b.    Nondisclosure and Non-Use Obligation.  Consultant shall only use
Care.com’s Proprietary Information in connection with the provision of Services
hereunder. Accordingly, Consultant agrees that he or she will not at any time,
either during or after any expiration or termination of this Agreement, divulge
or disclose to anyone outside of Care.com, or use or permit any third party to
use, any such Proprietary Information. In addition, Consultant will not, during
his or her engagement by Care.com or at any time thereafter, disclose or use or
attempt to use any such Proprietary Information for his or her own benefit, or
the benefit of any third party; nor may Consultant use the Proprietary
Information in any manner which may injure or cause loss to, or may be
calculated to injure or cause loss to, Care.com. Upon expiration or termination
of this Agreement or completion of the Services, whichever shall first occur,
Consultant shall destroy or deliver to Care.com at its principal executive
office all of Care.com’s Proprietary Information, and all copies thereof made
during the term of this Agreement. The terms and provisions of this Section 5
shall apply with equal force and effect to the Deliverables resulting from the
Services and to all other property of Care.com.


6.    RESTRICTIONS ON COMPETITION AND SOLICITATION.  As additional protection
for the Proprietary Information, and in consideration for Care.com’s agreement
to engage Consultant hereunder, Consultant agrees that (i) during the Term,
(a) Consultant will not (in any capacity) engage in any activity that is
directly competitive with the business or any demonstrably anticipated business
of Care.com, and (b) Consultant will not (in any capacity) perform services,
directly or indirectly, for any company that operates a service a primary
purpose of which is to provide household payroll and tax services, or to connect
individuals and families to care providers, including, without limitation, child
care, special needs care, tutoring, senior care, pet care, housekeeping and
personal care providers, including without limitation the companies listed on
Exhibit B attached hereto, and (ii) during the Term and for one (1) year
thereafter, Consultant will not encourage or solicit any employee, contractor or
consultant of Care.com to leave Care.com for any reason, or divert, entice or
otherwise take away from Care.com the business or patronage of any customer,
supplier or prospect. Consultant understands that the restrictions set forth in
this Section 6 are intended to protect Care.com's interest in its proprietary
information and established relationships and goodwill with employees and
business partners, and Care.com agrees that such restrictions are reasonable and
appropriate for this purpose.


7.    DISCLOSURE, INDEMNIFICATION, AND LIMITATION OF LIABILITY.  


a.    Right to Disclose. Care.com does not desire to acquire from Consultant any
trade secrets or confidential information that Consultant may have acquired from
others. Accordingly, Consultant represents and warrants that he or she is free
to divulge to Care.com, without any obligation to, or violation of any right of,
others any and all information, practices and techniques which Consultant
describes, demonstrates, divulges or in any other manner makes known to Care.com
under this Agreement.


b.    Indemnity. Each party (an “Indemnifying Party”) agrees to defend, at its
expense, the other party (an “Indemnified Party”) from and against any third
party claim arising from (i) any alleged breach by the Indemnifying Party of
this Agreement, and (ii) with respect to Consultant as the Indemnifying Party,
any claim that Care.com’s use of any Deliverable infringes or misappropriates
any applicable copyright, patent, trademark, trade secret, or other intellectual
property right. With respect to such third party claim, the Indemnifying Party
shall indemnify and hold harmless the Indemnified Party against any damages,
expenses, and costs awarded by a court of competent jurisdiction, or that are
paid to settle the claim. The Indemnifying Party shall have the right to control
the defense and settlement of the third party claim, provided, however, that the
Indemnifying


Care.com, Inc. Proprietary and Confidential © 2019. All rights reserved.



--------------------------------------------------------------------------------







Party shall not settle any claim without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably withheld. The
Indemnified Party shall give the Indemnifying Party prompt notice of any third
party claim, but the failure to provide such notice shall not relieve the
Indemnifying Party of its indemnification obligations hereunder, unless the
Indemnifying Party has been materially and adversely prejudiced by such failure.
For the avoidance of doubt, the Indemnified Party shall always have the right to
consult with its own counsel at its own expense. Without limiting the foregoing,
if Care.com’s continued use of any Deliverable becomes impeded due to an
indemnifiable claim hereunder, then at Care.com’s request, Consultant shall, at
its expense, either (i) obtain for Care.com the right to continue using the
Deliverable, (ii) replace or modify the Deliverable with a functional equivalent
so that it is no longer subject to the claim, or (iii) if neither of the
foregoing is commercially practicable, refund to Care.com all amounts paid by
Care.com for the

Deliverable.


c.     EXCLUSION OF DAMAGES. EXCEPT FOR BREACHES OF SECTION 5 ABOVE
(“RESTRICTIONS ON THE DISCLOSURE OF PROPRIETARY INFORMATION”), IN NO EVENT SHALL
EITHER PARTY HERETO HAVE ANY LIABILITY FOR ANY LOST PROFITS OR ANY SPECIAL,
INCIDENTAL, INDIRECT, PUNITIVE, OR COSEQUENTIAL DAMAGES, IRRESPECTIVE OF WHETHER
ADVISED OF THE POSSIBILITY THEREOF. THE FOREGOING LIMITATION OF LIABILITY SHALL
APPLY REGARDLESS OF THE CAUSE OF ACTION UNDER WHICH SUCH DAMAGES ARE SOUGHT. FOR
THE AVOIDANCE OF DOUBT, EACH PARTY HERETO ACKNOWLEDGES THAT AMOUNTS PAYABLE BY
IT PURSUANT TO ITS INDEMINIFICATION OBLIGATIONS UNDER SECTION 7b ABOVE
(“INDEMNITY”) SHALL CONSTITUTE DIRECT DAMAGES HEREUNDER.


8.    GENERAL.  This Agreement constitutes the entire Agreement between the
parties relative to the subject matter hereof, and supersedes all proposals or
agreements, written or oral, and all other communications between the parties
relating to the subject matter hereof.


Care.com, Inc. Proprietary and Confidential © 2019. All rights reserved.



--------------------------------------------------------------------------------







a.    No provision of this Agreement shall be waived, amended, modified,
superseded, canceled, terminated, renewed or extended except in a written
instrument signed by the parties hereto. Any waiver shall be limited to the
particular instance and for the particular purpose when and for which it is
given.
b.    The language used in this Agreement shall be deemed to be the language
chosen by the parties to express their mutual intent. No principle of
construction or rule of law that provides that an agreement be construed against
the drafter of the agreement in the event of any inconsistency or ambiguity in
such agreement shall apply to the terms and conditions of this Agreement.
c.     The invalidity, illegality or unenforceability of any term or provision
of this Agreement shall in no way effect the validity, legality or
enforceability of any other term or provision of this Agreement. In the event a
term or provision is determined to be invalid or unenforceable, the parties
agree to replace such term or provision with a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified.
d.     This Agreement, the Services to be performed and all rights hereunder are
personal to Consultant and may not be transferred or assigned by Consultant at
any time without Care.com’s prior written consent. This Agreement shall be
binding upon and inure to the benefit of Care.com’s successors and assigns.
e.    This Agreement and all aspects of the relationship between the parties
hereto shall be construed and enforced in accordance with and governed by the
internal laws of the Commonwealth of Massachusetts, without regard to its
conflicts of law principles. Any claims or legal actions by one party against
the other shall be commenced and maintained exclusively in any state or federal
court located in Boston, Massachusetts, and both parties hereby submit to the
jurisdiction and venue of any such court and agree not to bring any claim or
legal action in any other jurisdiction or venue.
f.    This Agreement may be executed in duplicate counterparts, which, when
taken together, shall constitute one instrument and each of which shall be
deemed to be an original instrument. For purposes hereof, an executed facsimile
or PDF copy of this Agreement shall be deemed to be an original.
g.    Defined terms and Sections 4, 5, 6, 7 and 8 shall survive the termination
or expiration of this Agreement for any reason in accordance with their
respective terms. Consultant acknowledges that because of the nature of the
business of Care.com and the subject matter of this Agreement, a breach of
Sections 4, 5, 6, 7 or 8 of this Agreement will cause substantial injury to
Care.com for which money damages may not provide an adequate remedy, and the
Consultant agrees that Care.com shall have the right to obtain injunctive
relief, including the right to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, in addition to,
and not in limitation of, any other remedies available to Care.com under
applicable law.


h.    Any notice required or permitted to be given hereunder will be effective
upon receipt and shall be given in writing and delivered via nationally
recognized overnight express courier, or registered or certified mail with
postage prepaid and return receipt requested, to the parties at their respective
addresses given herein or at such other address designated by written notice.
Care.com’s General Counsel shall be copied on any legal notices sent to
Care.com.


    


Care.com, Inc. Proprietary and Confidential © 2019. All rights reserved.



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, parties have executed this Agreement as of the last date set
forth below.


 
 
MICHAEL ECHENBERG
 
CARE.COM, INC.
Signature:
 
/s/ MICHAEL ECHENBERG
 
/s/ MELANIE GOINS
Name:
 
Michael Echenberg
 
Melanie Goins
Title:
 
 
 
General Counsel and Corporate Secretary
 
 
 
 
 
Date:
 
August 5, 2019
 
August 5, 2019







































Care.com, Inc. Proprietary and Confidential © 2019. All rights reserved.



--------------------------------------------------------------------------------







EXHIBIT A


1.    SERVICES.
Consultant agrees to perform the following services for Care.com:
•
Financial consulting and related services during non-business hours (i.e., in
evenings and on weekends)

2.    FEES.
In consideration of the services to be provided by Consultant hereunder,
Care.com hereby agrees that, during the term of this Agreement, all stock
options and restricted stock units awarded to Consultant during his employment
with Care.com (the “Consultant’s Awards”) will continue to vest in accordance
with their terms, except for the awards set forth below, which shall be
cancelled as of the Effective Date for no further consideration:


Agreement: Restricted Stock Unit Agreement
Award: 2018 Market-Based RSU
Grant Date: 3/9/18
Original Grant Amount: 76,662 shares


Agreement: Restricted Stock Unit Agreement
Award: 2019 Performance-Based RSU
Grant Date: 3/9/19
Original Grant Amount (assuming AOP achievement): 30,624
Upon the Effective Date, the unvested portion of each award set forth above will
be forfeited and will not thereafter become vested or exercisable.
3.    EXPIRATION DATE.
Unless earlier terminated in accordance with Section 2 of this Agreement, this
Agreement will remain in effect until the expiration date of:
•
April 30, 2020

4.    INVOICES    
N/A
 


Care.com, Inc. Proprietary and Confidential © 2019. All rights reserved.

